Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 line 18, the words “the electronic switch” should be – the solid-state bidirectional electronic switch –
Claim 3 also recite the words “the electronic switch”, which should be replaced with – the solid-state bidirectional electronic switch –
Claim 5 lines 7, the words “an electronic switch” should be – the solid-state bidirectional electronic switch –
Claim 5 lines 9, 11, the words “said electronic switch” should be – the solid-state bidirectional electronic switch –
Reasons for Allowance
		Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 1: The prior art by Pahl et al. Publication No. US 2003/0063420 discloses a circuit interrupter for an electrical supply circuit [Fig. 1, 12] that supplies power to a load circuit [Fig. 1, 14], having an applied voltage and an applied current, and 
However, the prior art does not disclose a solid-state bidirectional electronic switch circuit disposed between the AC electrical supply circuit and the load circuit, and, electrically isolated from the AC-DC converter circuit, the sensing circuits, and the processing circuit, the electronic switch having a control circuit connected to the fault output signal.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659.  The examiner can normally be reached on M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836